                           **NOT FOR PRINTED PUBLICATION**



                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

COREY SCHUFF                                     §

VS.                                              §           CIVIL ACTION NO. 9:19cv146

JOSHUA PERKINS, ET AL.                           §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Corey Schuff, proceeding pro se, filed the above-styled civil rights lawsuit. The court

referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending that a motion for

default judgment filed by plaintiff be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.          No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER
       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. The motion for default judgment (doc. no. 8) is DENIED.


             So ORDERED and SIGNED, Jul 08, 2021.


                                                                ____________________
                                                                Ron Clark
                                                                Senior Judge
